Citation Nr: 1514863	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability (claimed as dry skin).

4.  Entitlement to service connection for prostatitis (claimed as urinary problem).

5.  Entitlement to service connection for a low back disability as secondary to service-connected knee disability.

6.  Entitlement to service connection for left hip disability, as secondary to service-connected knee disability.

7.  Entitlement to service connection for right hip disability, as secondary to service-connected knee disability.

8.  Entitlement to service connection for pelvic disability (claimed as pain) secondary to service-connected knee disability.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to a compensable initial rating for gastroesophageal reflux disorder (GERD).

11.  Entitlement to a compensable initial rating for irritable bowel syndrome (IBS).

12.  Entitlement to service connection for an acquired psychiatric disability (claimed as depression) as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to June 1987, February 1988 to October 1991, October 2003 to December 2003, May 2006 to June 2006, May 2008 to July 2008, with additional periods of reserve duty. 

These matters come before the Board of Veterans' Appeals (Board) from August 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.   

The issues of entitlement to service connection for a back disability, left hip disability, right hip disability, pelvic disability, erectile dysfunction, and acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran does not have hearing loss for VA compensation purposes during the pendency of his claim.

2.  The STRs from the Veteran's most recent period of active duty are negative for complaints of tinnitus, the skin, and prostatitis. 

3.  The most probative evidence is against a finding that the Veteran has tinnitus disability causally related to, or aggravated by, active service.

4.  The most probative evidence is against a finding that the Veteran has a skin disability causally related to, or aggravated by, active service.

5.  The most probative evidence is against a finding that the Veteran has prostatitis causally related to, or aggravated by, active service

6.  During the rating period on appeal, the Veteran's GERD has been manifested by complaints of regurgitation, heartburn, nausea, and indigestion, but has not been manifested by symptoms productive of considerable or severe impairment of health.  

7.  During the rating period on appeal, the Veteran's IBS has not been manifested by severe irritable colon syndrome or more or less constant abdominal distress. 

8.  With regard to the Veteran's GERD and IBS, the GERD is the predominant disability picture and the severity of the overall disability does not warrant elevation of the GERD disability rating to the next higher level.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for a skin disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for service connection for prostatitis have not been met. 38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for a 10 percent rating, and no higher, for GERD have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7346 (2014).

6.  The criteria for a compensable initial rating for IBS have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2009 and 2010.  

The rating issues on appeal stem from the Veteran's disagreement with initial evaluations following the grant of service connection for GERD and IBS.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes STRs, post service medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to determining whether service connection is warranted, and relevant for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

With regard to the claims for service connection, the Veteran has not contended, and the evidence does not reflect, that the Veteran's disabilities are related to his periods of service prior to his deployment to Afghanistan in 2008.  The Board has considered whether the Veteran has an undiagnosed illness, or an illness causally related to exposure to toxins in the Gulf War, but the competent credible evidence of record does not support any such finding.  While the Board has reviewed the entire claims file, it has limited its discussion to the pertinent time period alleged by the Veteran.  The Board also notes that the Veteran has not alleged, and the evidence does not reflect, that the Veteran was actively engaged in combat; thus, application of the "combat presumption" contained within 38 U.S.C.A. § 1154(b) is not warranted.  The Board has considered the benefit of the doubt rule when adjudicating the claims but finds that the preponderance of the evidence is against entitlement to service connection for the claimed disabilities, and against an increased rating for IBS.  As the preponderance of the evidence is against those claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss disability

The Veteran separated from his most recent period of service in July 2008.  He filed a claim for service connection for bilateral hearing loss disability in February 2010.  An essential element of a claim for service connection is competent credible evidence of a current disability.  An August 2010 VA examination revealed that the Veteran had speech recognition scores of 100 percent, and pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
15
LEFT
5
10
10
15
15

The Veteran does not have a hearing loss disability for VA purposes because he does not have an auditory threshold of 40 decibels or greater in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz , or thresholds of 26 decibels or greater for at least three of the above frequencies, or speech recognition scores using the Maryland CNC Test which are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss; however, the Board finds that the objective audiometric testing is more probative than the Veteran's lay statements as to his hearing acuity.  In the present case, the clinical evidence reflects that the Veteran does not have a hearing loss disability for VA purposes. Service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Tinnitus

The Veteran contends that an "electric buzz" developed in his ears after he returned from Afghanistan in 2008.  (See October 2010 notice of disagreement).  The Veteran is competent to report a ringing in the ears.  A June 2008 post deployment health assessment (PDHA) record reflects that the Veteran did not report ringing in the ears.  He reported that he wore hearing protection daily.  A July 2008 Health record reflects that the Veteran had recently returned from Afghanistan and was being seen for a post deployment physical; the Veteran's review of systems was negative for any ear symptoms.  

A July 9, 2008 record reflects that the Veteran had recently returned from Afghanistan and was seen for a post deployment physical.  The Veteran's only noted complaints were nausea and low back pain which had both gone away prior to the appointment.  There was no complaint with regard to tinnitus.  

The Veteran's November 2008 PDHRA (post deployment health re-assessment) (DD Form 2900) reflects that he did not report any trouble hearing or ringing in the ears, even though such questions were specifically asked.  (See blocks 8a and 9c).  An April 2009 Hearing Conservation Examination record (AF IMT 1753) reflects that he specifically denied ringing in the ears.  He reported that he has foam plugs and ear muffs, and that he did not need new ear plugs.  An undated Hearing Conservation Program when the Veteran was a master sergeant reflects that he reported that he was proficient in properly inserting foam style earplugs.  

The earliest evidence of tinnitus is the Veteran's report of such in February 2010, more than a year after separation from service.  An August 2010 VA examination report reflects that the Veteran reported that his tinnitus "began after his third tour of duty in Afghanistan in 2008.  He reports that it began after being on the flight line."  The VA examiner opined that it is less likely as not that the Veteran has tinnitus causally related to active service.  The examiner noted that the Veteran had denied tinnitus in April 2009, and that there was no evidence of acoustic trouble when examination the audiometric configuration.  

The Board acknowledges the Veteran's statement that he worked on the flight line in service and that inadequate ear protection was provided.  The Board finds that the Veteran's statements as to tinnitus and ear protection, when made for compensation purposes, are less credible than those made earlier.  As noted above, the Veteran reported in June 2008 that he wore hearing protection daily, and reported in April 2009, at his annual examination, that he had foam plugs and ear muffs, and did not need new ear plugs.  

The Veteran may sincerely believe that he has a disability due to service.  He is competent to relate ringing or buzzing in the ears.  Ringing or buzzing in the ears may be related to numerous conditions, such as age-related hearing loss, acoustic trauma, a build-up of earwax, medicines, blood flow, nerve problems, and/or infections.  Moreover, it may be chronic or intermittent.  The Veteran has not been shown to be competent to report the reason for his claimed tinnitus, which the Board finds did not begin in service.  Based on the foregoing, the Board finds that the Veteran's opinion with regard to etiology of tinnitus does not constitute competent medical evidence and lack probative value. see Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In the absence of a competent clinical opinion, service connection may be warranted in situations where there is credible competent evidence of continuity of symptomatology since service.  The Board finds that the any statement as to tinnitus in service or within one year of separation is less than credible given the evidence noted above, to include the denial in April 2009.  The Board finds that the statements made closer in time to the Veteran's service, and which were not made for compensation purposes, are more credible than those made later.  Based on the foregoing, the Board finds that service connection for tinnitus is not warranted.

Skin

In his October 2010 notice of disagreement (NOD), the Veteran stated that his skin symptoms are sporadic and he does not know their cause.  He stated that he had a rash when he returned from Afghanistan in 2008, and since that time, his skin often becomes dry and he has the feeling of "spiders" crawling on his skin.  He stated that the climate was dry in Afghanistan, and he attributes the skin rash to his exposure there and several sand flea bites which he suffered.  He has also stated that the skin disability began in Afghanistan.

The Veteran's June 2008 PDHA form reflects that the Veteran did not report any skin disease or rashes, although, the form specifically asks about such symptoms.  He did report that he was subject to insect bites.   

A July 9, 2008 record reflects that the Veteran had recently returned from Afghanistan and was seen for a post deployment physical.  The Veteran's only noted complaints were nausea and low back pain which had both gone away prior to the appointment.  The nausea had gone away when he stopped taking malaria pills and the low back pain had gone away after four days, approximately three weeks earlier.  There was no complaint with regard to the skin.  Upon examination, the skin was noted to have normal color and pigmentation.  No dryness or rash was noted.  

A November 2008 PDHRA form reflects that the Veteran reported that he was concerned about back pain and "diarrhea, vomiting, or frequent indigestion/heartburn" due to deployment.  He did not note skin disease or rashes, even though such conditions were specifically listed on the form.  He also did not report that he believed that he had any concerns with regard to insect bites. 

A January 2009 record reflects that the Veteran was seen for his knee.  A review of the skin symptoms found "no skin symptoms."  Upon examination, the Veteran had normal color and pigmentation.  The report is negative for any dryness or skin disability.  

A February 2009 record reflects that the Veteran was seen for his knee.  A review of the skin symptoms found "no skin symptoms."  Upon examination, the Veteran had normal color and pigmentation.  The report is negative for any dryness or skin disability.  

A November 2009 VA record reflects that the Veteran reported a skin rash of the eye lid, back of arms, and stomach.  Upon examination, the Veteran had rough papular on back of forearms, and a 1 cm reddish plaque on the left upper eyelid.   This is more than one year after separation from service, and after several post service opportunities to report a skin complaint on forms or at examinations. 

A December 2009 VA record reflect that the Veteran had dry skin with no rash or ulcers.

A January 2010 Doctor's Progress Note reflects that upon examination, the Veteran had a "small patch of dry skin on his left eyebrow consistent with some eczema.  He has some dry skin.  Overall, he states that he did have some skin lesions on the forearms, but those resolved now and do not see any evidence for that currently.  He has an area on his mid back that is hyperpigmented.  It is a fairly large area.  He states it has been there since he was born, has not changed."

An August 2010 VA examination report reflects that the Veteran reported that when he returned from Afghanistan, he had a rash on his face and arms; and was told that he had dry skin.  He reported that he used over the counter lotions and that the rash has cleared, but that he continues to have dry skin and feels that "bugs are crawling over his skin."  He reported that he uses topical lotions daily, generally on the arms, upper back, chest, and legs.  Upon examination, there was no apparent dry skin.  The examiner found that it is less likely as not that the Veteran has a rash and/or dry skin disability causally related to service.  The examiner noted that there are several causes for dry skin, but that the Veteran's service was not a specific cause.  The examiner noted that dry skin can be caused by factors such as over-washing with harsh soaps, overuse of sanitizers and cleaning agents, cold temperatures, and low humidity, especially during the winter when central heaters are used.  The examiner also noted that internal factors such as health, age, genetics, family history, and personal history of other medical conditions are also factors.  

The Veteran did not report skin problems in service.  Notably, he departed from Afghanistan on approximately June 25, 2008 and was seen for an initial post deployment physical on July 9, 2008, at which time he did not report any skin disability and his skin was noted to have normal color and pigmentation.  The Board finds that if the Veteran had a skin rash or dry skin at that time, two weeks after departing Afghanistan, it would have been reasonable for him to have reported it and/or for it to be noted upon examination.

A January 2012 VA record for back pain reflects that the Veteran' skin was warm, dry and intact.

VA records reflect that the Veteran was given capsaicin cream for his knees/ burned skin (February 2010, June 2011, August 2011, November 2011, May 2012, October 2012) and had a skin wheal around the margin of the sacrum was noted during radiofrequency ablation of the bilateral sacroiliac joint (July 2012).  There is no competent credible indication that the above was due to service.

The Veteran is competent to relate dry skin and/or a rash.  As noted by the clinician, skin disabilities may be due to a variety of factors, both internal and external.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in dermatology matters.  Moreover, he is not credible as to any statement of such symptoms in service based on the record, as discussed in detail above.  Based on the foregoing, the Board finds that the Veteran's opinion with regard to etiology of a skin disability does not constitute competent medical evidence and lacks probative value. See Kahana, 24 Vet. App. at 435. 

The clinical evidence of record does not support a finding that the Veteran has a skin disability causally related to, or aggravated by, active service, to include exposure to insects, toxins, smoke, or other environmental factors due to deployment to Afghanistan.  The Board finds that any statement by the Veteran as to a chronic skin disability in service is less than credible given the record as a whole.  Based on the foregoing, service connection for a skin disability, to include a disability manifested by dry skin and/or a rash is not warranted.

Prostatitis 

The Veteran filed a claim for a urinary problem in December 2009, more than a year after separation from service. 

In his October 2010 NOD, the Veteran reported that after his deployment to Afghanistan he developed urinary issues, and was prescribed an antibiotic, which "seemed to relieve the prostate symptoms."  The Board notes that this treatment was in November and December 2009, more than a year after his return from deployment to Afghanistan.  

As noted above, the Veteran was deployed to Afghanistan from May 2008 to June 2008; he did not report prostate problems during this time.   Notably, he departed from Afghanistan on approximately June 25, 2008 and was seen for an initial post deployment physical on July 9, 2008, at which time he did not report any prostate problems, and it was noted that he had "no genitourinary symptoms".  The Board finds that if the Veteran had a prostate or urinary problem at that time, two weeks after departing Afghanistan, it would have been reasonable for him to have reported it and/or for it to be noted upon examination, especially as he noted other problems (past nausea with malaria medication, and resolved back pain.)  

A January 2009 record for the Veteran's knee reflects that a review of his symptoms revealed "no genitourinary symptoms".  

The VA records reflect that in November 2009, the Veteran was diagnosed with prostatitis and prescribed 21 days of medication; as noted above, this was more than a year after separation from service.  

An April 2010 Chiropractic case note reflects that the Veteran denied loss of bladder control, painful urination, or prostate problems.  

An August 2010 VA examination report reflects that the Veteran reported the onset of his urinary troubles in 2009, and was diagnosed with prostatitis.  The VA examiner opined that it is less likely than not that the Veteran's prostatitis was casually related to service.  The examiner stated that the Veteran had a singular episode of prostatitis and was given doxycycline which resolved his pain; thus, indicating that the inflammation /pain was most likely related to a bacterial infection.  The Board notes that the examiner stated that this had occurred more than two years after separation from active service when it was actually approximately 16 months after service; nevertheless, the Board finds that the opinion is adequate and that the time variance is de minimis given the more than a year after separation from service.  The Board also acknowledges that in November 2012, the Veteran reported some issues with prostatitis; however, this was three years after the resolved November 2009 prostatitis episode, and after the Veteran denied urinary issues in October 2011.  There is no competent credible evidence of record which reflects that the Veteran's November 2012 complaints were related to his 2009 incident or related to service. 

The VA examiner opined that the Veteran's prostatitis was likely bacterial in nature.  Bacterial prostatitis is a febrile illness with sudden onset, pain in the lumbar and perineal regions, dysuria with frequency, urgency, and nocturia, a tender, swollen prostate, and other symptoms.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Veteran's STRs and records in the year after separation from service do not support such symptoms.  (The Veteran's back pain shortly after separation was noted to be due to moving a bunk bed and noted to have resolved, without medication, within four days of onset.)  

The Veteran is competent to relate his symptoms, such as pain and urinary frequency.  He has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in genitourinary matters and bacterial infections, such as those that can cause prostatitis.  Moreover, he is not credible as to any statement of such symptoms in service based on the record, as discussed in detail above.  Based on the foregoing, the Board finds that the Veteran's opinion with regard to etiology of his disability does not constitute competent medical evidence and lack probative value. see Kahana, 24 Vet. App. at 435. 

There is no competent clinical evidence of record which supports a finding that prostatitis which developed more than a year after separation from service is as likely as not causally related to, or aggravated by service, to include possible exposure to toxins, chemicals, and/or smoke in service or his deployment to Afghanistan. 

Compensable initial rating for GERD

The Veteran's GERD is rated as noncompensable effective from December 2009.
Under DC 7346, which is applied for disabilities analogous to hiatal hernia, a 10 percent disability rating is assigned for disabilities manifested by two or more of the symptoms required for a 30 percent rating of less severity.  A 30 percent disability rating is assigned for disabilities marked by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is assigned for disabilities marked by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The records reflect that the Veteran has denied abdominal pain but was positive for nausea and vomiting (December 2009), reported intermittent nausea and some indigestion (January 2010), denied abdominal pain (April 2010), noted that Ranitidine "really helps control his reflux symptoms (April 2010), and denied nausea and vomiting (August 2012). 

The August 2010 VA examination report reflects that the Veteran reported that he had intermittent symptoms with remissions.  His symptoms were noted to be feeling as if food wanted to "just be pushed back up" when swallowing, feeling that he had to vomit, and really bad chest pain with the heart burn.  He reported that the symptoms were every day, during and after eating, and that the symptoms are resolved in about 30 minutes after using Ranitidine or Rolaids/Tums.  The examiner noted that the Veteran had a history of nausea, heartburn, regurgitation, and indigestion, but no vomiting. The Veteran's abdominal pain was noted to be in the lower left quadrant which the Veteran associated with constipation and IBS.  The examiner opined that the Veteran's GERD had no effects on bathing, dressing, toileting, grooming, and shopping.  He had only mild effects on chores, exercise, and sports, and a moderate effect on recreation, traveling, and feeding. 

In his October 2010 NOD, the Veteran stated that his symptoms are not intermittent and that he takes Ranitidine twice daily in order to control the esophageal reflux.  

The Veteran would be entitled to a compensable rating if he had two of the following symptoms: dysphagia (difficulty swallowing), pyrosis (heartburn), regurgitation, accompanied by substernal or arm or shoulder pain.  As noted above, the Veteran has reported that he has heartburn and regurgitation; thus, he meets the criteria for a 10 percent rating.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for any period on appeal.  A 30 percent disability rating is not warranted because the evidence is against a finding that the Veteran has symptoms productive of considerable impairment of health.  As noted above, the Veteran has reported doing well on medication, and no clinician has determined that his GERD has caused considerable impairment of health.  The Board acknowledge that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  However, there is no competent credible evidence of record that without medication, the Veteran's GERD would cause considerable impairment of health.  

A 60 percent disability rating is not warranted because the evidence does not reflect that he has had material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, or that even without medication, he would have such a severe disability picture.

The Board has considered whether there is any other applicable diagnostic code which would provide the Veteran with a higher rating, but finds that there is not.  

Compensable initial rating for IBS 

The Veteran's IBS is rated as noncompensable effective from December 2009 under DC 7319.  DC 7319 provides that a noncompensable evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

As noted above, the records reflect that the Veteran has denied abdominal pain in December 2009 and April 2010.  

An August 2010 VA examination report reflects that the Veteran reported that he has alternating constipation/diarrhea.  He reported that the course since onset was intermittent with remissions.  He used a stool softener but tries to avoid Imodium for diarrhea because of constipation.  He did not have hemorrhoids, a hernia, or abdominal mass or swelling, or fecal incontinence.  There was no history of hematemesis or melena.  He reported lower left quadrant pain which he associates with constipation.  He reported that a good bowel movement relieves abdominal pain.  The disability's impact on occupational activities was noted to be a lack of stamina, weakness or fatigue, and pain.  The resulting work problem was increased tardiness and increased absenteeism.  

In his October 2010 NOD the Veteran stated that his symptoms are not intermittent and that his IBS prevents him from doing a number of things due to fear of needing to use a restroom.  The Board notes that the Veteran has stated that he only has diarrhea approximately once a week; thus, the Board finds that his fear of needing to use a restroom is mild, at best.  The Veteran reported that he watches what eats and takes Metamucil daily.  He reported that the medicines have relieved some of his symptoms but he continues to have daily symptoms of IBS. 

An August 2012 note reflects that the Veteran had daily constipation with occasional loose stools about once per week.  It was noted to be a questionable diagnosis of IBS.  It was noted that the Veteran reported small bowel movements three to four days a week, and one large loose bowel movement per week.  He stated that the pain before this loose stool is sharp and pressure-like, and it is relieved with defecation.   

In sum, the evidence reflects that the Veteran has abdominal pain which is relieved by defecation (he has small bowel movements three to four times a week, and a loose bowel movement once a week).  The record does not reflect that the Veteran's pain lasts all day or that it makes him stop what he is doing until the pain subsides.  The Board finds that the Veteran's symptoms are mild, or at most moderate, based on their frequency and description.  However, the Veteran is not entitled to a 10 peent rating because his service-connected GERD is entitled to a 10 percent rating.  Under 38 C.F.R. § 4.114 (the Schedule of Ratings for the Digestive System), ratings under Codes 7319 and 7346 will not be combined with each other; a single evaluation will be assigned under the Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The Board finds that the Veteran's GERD is the predominant disability picture based on the Veteran's reported symptoms, need for medication, and frequency.  

Again, the Board acknowledges that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  However, there is no competent credible evidence of record that without medication, the Veteran's IBS would cause severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

Both GERD and IBS 

As noted above, under 38 C.F.R. § 4.114 (the Schedule of Ratings for the Digestive System), ratings under Codes 7319 and 7346 will not be combined with each other; a single evaluation will be assigned under the Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The Board has considered whether the Veteran's combined symptoms of GERD and IBS are of such severity as to warrant the next higher evaluation, but finds that they do not.  The Veteran's GERD and IBS have not been shown to cause moderate or significant health impairment, interference with employment, or loss of weight.  He also does not have anemia, fecal incontinence, or continuous pain which causes him to stop his activities.

Extraschedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The rating codes applicable to GERD and IBS allow for ratings based on symptoms such as constipation, diarrhea, abdominal distress, nausea, vomiting, weight loss, and health impairment.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The Veteran's reported symptoms do not reach a level beyond the normal disability picture, and have been fully considered; hence, referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to either the service-connected GERD or IBS and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  In addition, as noted above, 38 C.F.R. § 4.114 specifically notes that ratings under 7319 and 7346 will be assigned a single evaluation under the Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Thus, referral for extraschedular consideration is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

The Board acknowledges the Veteran's statement that he worries about needing to use a restroom; however, the record reflect that the Veteran is employed, and does not indicate that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to a 10 percent rating, and no higher, for GERD is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to a compensable initial rating for IBS is denied. 


REMAND

Back
Bilateral Hip
Pelvic Disability

The evidence reflects that in approximately July 2002 while in a civilian job doing police patrol, the Veteran injured his back, herniating a disc at L3-4.  (See September 2002 STR.)  In January 2003, the Veteran had a hemi-laminectomy and discectomy.  

A March 2007 TMC record reflects that the Veteran had twisted his knee two weeks earlier when on reserve duty.  He reported a past medical history of intermittent low back pain, and indicated that his back has bothered him somewhat since the knee injury and "he believes it is because he is not walking with his normal gait because of his left knee injury."  

The Veteran was subsequently granted service connection for a left knee disability and a right knee disability (as secondary to the left knee disability).  The Veteran now contends that he has a back disability, bilateral hip disability, and a pelvic disability as secondary to his knee disabilities.  He has stated that he has a change in gait due to his knees which has resulted in joint pain in the hips, pelvis, and lower back which has continued to worsen since 2007.

A January 2008 VA examination report for the left knee reflects normal gait and minimal knee symptoms.  

A July 2008 record reflects that the Veteran had recently returned from Afghanistan and was seen for a post deployment physical.  The Veteran reported that he had low back pain "about a month ago after trying to lift a bunk bed.  The pain went away after 4 days, and he has had no pain since."  The Veteran was noted to have a normal gait and with no current medical problems at the time of the July 2008 visit. 

A January 2009 record reflects that the Veteran reported left knee pain.  The assessment was "joint pain localized in the knee."

A January 2010 TMC record reflects that the Veteran reported chronic intermittent low back pain.  Upon examination, he had full range of motion of both knees, with no pain with valgus or varus stress.  He had bilateral atrophy of the quadriceps, "maybe a little bit worse on the left than the right."  His gait was normal. 

An April 2010 H. Chiropractic record reflects that the Veteran reported a lower back problem for eight years and knee problems for three years. 

In an August 2010 NOD, the Veteran asserted that since his knee injuries, he had developed daily pain in his lower back, his SI joints, and his hip areas.  He stated that "[p]rior to 2007, I could control my back pain with exercise and stretching.  Currently, the pain medication, exercise an stretching only alleviate my pain for a limited time and then the pain returns."  

The record reflects that the Veteran has had normal gait as determined by his primary care provider (e.g. January 2008, March 2012, June 2012, August 2012) but also reflects both gait difficulty and nonantalgic gait as determined by his physiatrist, J. French (e.g. June 2011, November 2011, May 2012.)  The record is unclear if Veteran has an abnormal gait due to his knees, hips, back, pelvic pain, or whether he actually has an abnormal gait at all. 

An August 2010 VA examination report reflects the opinion of the examiner that it is less likely than not that the Veteran's back condition is due to his bilateral knee disability because the back injury occurred as a result of his civilian back injury [in 2003].  The examiner also opined that the Veteran's hip and pelvis pain are related to his low back condition and not to his knees.  The examiner did not discuss whether the Veteran's back disability was aggravated by his service connected knee disabilities.  Under 38 C.F.R. § 3.310, service connection may be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 

A July 2011 record from physiatrist J. French reflects the following "[the Veteran] again asked if his [low back pain] was a direct result of his knee injuries while in the service.  I informed him that it is quite likely that his altered biomechanics may have directly resulted in chronic SIJ dysfunction as this is a common cause of  chronic SIJ pain."  Dr. French does not discuss the Veteran's back surgery prior to his knee disabilities and uses the term "may" which is speculative.  
 
January 30, 2012 VA records reflect that the Veteran reported that he twisted his back when one of his knees went out and since that time he has been having flare-ups about every three weeks.  

A January 2012 MRI record reflects Degenerative disc disease at L3-L4 through L5-S1. 

July 2012 records reflect a diagnosis of Sacroiliac joint arthropathy.

A May 2012 record reflects that the Veteran underwent left L3-L4 surgery.  

The Board finds that a VA examination and opinion which discusses whether the Veteran's back disability (as noted in 2003) has been aggravated by his service-connected knee disabilities is necessary.  The clinician should discuss the baseline level of severity of the back as established by medical evidence before the Veteran's right and left knee disabilities, and the current level of severity of the back.  The clinician should also consider any increase in severity of the back due to the natural progress of the disease.  

The issues of entitlement to service connection for bilateral hip and pelvic disabilities are inextricably intertwined with the issue of entitlement to service connection for a back disability, as noted in the August 2010 VA examination report.   

Erectile dysfunction

The Veteran's STRs are negative for erectile dysfunction.  A July 2008 record reflects that the Veteran was seen for a post deployment physical; a review of symptoms reflects that he had no genitourinary symptoms.  It was noted that he had no current medical problems at that time.  In his October 2010 written statement, the Veteran reported that prior to his deployment to Afghanistan in 2008, he was perfectly normal with regard to his sexual function.  He reported that after developing urination issues and sexual dysfunction, he was proscribed an antibiotic which seemed to relieve his prostate symptoms but he continues to have sporadic erectile dysfunction.  He reported that he can still function sexually, but it has changed dramatically since 2008.  

A December 2009 VA record reflects that the Veteran was sexually active but reported that he as having "ejaculation problems, sex drive is down thinks it may be gabapentin." 

January 2010 private records reflect that the Veteran reported that since he was deployed to Afghanistan in 2008, he had multiple issues, to include sexual dysfunction.  It was noted that the Veteran had had prostrate examination which revealed prostatitis and he was placed on doxycycline for six weeks.  It was noted that sexual and urinary symptoms had resolved with doxycycline.  

The August 2010 VA examination report reflects that the Veteran reported that in 2009, he began having trouble having intercourse, around the same time he was diagnosed with prostatitis.  He said that he has a lack of desire but that his ejaculation is also less than normal; however, he was able to penetrate the vagina.  The 2010 VA examiner stated that it is less likely as not that the Veteran has erectile dysfunction as a result of exposure to environmental agents in service.  The examiner stated that the Veteran reported that he was still able to have intercourse but feels that his erections and ejaculations are not as "robust as previously."  The Veteran further reported that he was told that it was "libido related."  

A September 2011 primary care record reflects that the Veteran reported low sex drive, and some trouble with having adequate erections and ejaculations since arriving back from Afghanistan.  A March 2012 VA neurosurgery note reflects that the Veteran had been seen for follow up for a diskectomy; the Veteran wanted to know if he could resume sexual activities.  2012 VA records reflect that the Veteran had re-herniated his L3-4 disc and in March 2011 underwent a diskectomy.  He reported pain over his sacral sulcus.  An associated symptom was noted to be sexual dysfunction.  

The Board finds that the issue of entitlement to service connection for erectile dysfunction is inextricably intertwined with the above noted issues of entitlement to service connection for back, bilateral hip, and pelvic disabilities because a record reflects that an associated symptoms of pain is sexual dysfunction.  In this regard, the Board also finds that an opinion as to whether it is as likely as not that the Veteran's erectile dysfunction is due to pain, age, mental factors, or other physical factors may be useful to the Board in adjudicating the Veteran's claim.  

Acquired Psychiatric Disability

In an August 2014 rating decision, the RO denied the Veteran's claim for service connection for depression.  In October 2014, the Veteran filed a timely NOD.  The evidence does not reflect that the RO has issued a statement of the case.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated him for the claimed disabilities since October 2012.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed back, hip and pelvic disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following:  

(a) Specifically identify any back, hip and pelvic disabilities.  

(b) Is it is at least as likely as not that the Veteran's bilateral knee disability has aggravated his back disability and/or caused hip and pelvic disabilities.  The clinician should consider all the pertinent evidence, to include: a.) a herniated disc at L3-4 in 2002, which required a hemilaminectomy and discectomy in January 2003; b.) the March 2007 TMC record which reflects that the Veteran reported twisting his knees and noted intermittent low back pain had increased; c.) the July 2008 record which reflects that the Veteran did not have back pain, and had normal gait; d.) the January 2010 TMC record of chronic intermittent low back pain, and normal gait; e.) the April 2010 Chiropractic record which notes back and knee complaints; f.) the Veteran's contentions that his knees have caused an altered gait, which has caused aggravation of his back, and caused hip and pelvic disabilities; g.) the records which reflect that the Veteran has had normal gait as determined by his primary care provider (e.g. January 2008, March 2012, June 2012, August 2012) but also reflect both gait difficulty and nonantalgic gait as determined by his physiatrist, J. French (e.g. June 2011, November 2011, May 2012.); h.) the August 2010 VA examination report; i.) the July 2011 record from Dr. J. French which discusses altered biomechanics; j.) the January 2012 record which reflects the Veteran's contention that his back went out when he twisted his knee; k.) the 2010 January 2012 MRI findings; l.) the July 2012 diagnosis of sacroiliac joint arthropathy; and m.) the 2012 left L3-L4 surgery.

With regard to the Veteran's back disability, the clinician should discuss the baseline level of severity of the back as established by medical evidence before the Veteran's right and left knee disabilities, and the current level of severity of the back.  The examiner should also consider any increase in severity of the back due to the natural progress of the disease.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Obtain a supplemental clinical opinion from a urologist or endocrinologist as to whether it is at least as likely as not that the Veteran has erectile dysfunction casually related to, or aggravated by, a service connected disability, to include medication which he takes for such.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

The clinician should consider the pertinent evidence, to include: a.) the December 2009 record in which the Veteran reported that he was having ejaculation problems, lowered sex drive, and use of gabapentin; b.) the January 2010 TMC/ Lakewood Family Health Center record which reflects that the Veteran reported doxycycline had helped his sexual symptoms; c.) the August 2010 VA examination report; d.) the September 2011 record which reflects Veteran's report of less than normal ejaculation and lack of desire; e.) the 2012 VA records which reflect that an associated symptom of back pain is sexual dysfunction.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a back disability, bilateral hip disability, pelvic disability, and erectile dysfunction, with consideration of all additional evidence received since issuance of the Statement of the Case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

5.  Issue a Statement of the Case pursuant to the notice of disagreement with regard to the August 2014 rating decision, which denied service connection for an acquired psychiatric disability.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


